DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (US 2018/0314105) in view of Korchev et al. (US 2016/0017168), and in further view of Kim et al. (US 2018/0321535).
Regarding claim 1, Shu discloses a substrate (see figure 9, for instance), comprising: a base layer (11); and a black column spacer (13; [0048]) formed on the base layer; and an electrode layer (12) present between the base layer (11) and the column spacer (13), wherein the black column spacer (13) is in contact with the electrode layer (12). However, Shu does not expressly disclose wherein the black column spacer has an optical density in a range of 1.1 to 4, wherein the black column spacer has a curved portion and a tapered portion, wherein the tapered portion is disposed between the curved portion and the base layer, wherein the curved portion 
Korchev discloses a substrate (see figure 7B, for instance), including a black column spacer (740), wherein the black column spacer has an optical density in a range of 1.1 to 4 ([0048]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the optical density taught by Korchev in the black column spacer of Lee. The motivation for doing so would have been to use conventional optical density values in the art to obtain desirable light shielding characteristics, as taught by Korchev ([0048]).
Kim discloses a substrate (see figures 4, for instance), wherein the black column spacer ([0158]) has a curved portion (see modified fig. 4 below) and a tapered portion (see modified fig. 4 below), wherein the tapered portion is disposed between the curved portion and the base layer (see modified fig. 4 below), wherein the curved portion has a central cross section (see modified fig. 4 below), where the central cross section extends across the entire width of the curved portion (see modified fig. 4 below), wherein the central cross section of the curved portion consists of a curved part or consists of the curved part and a portion having curvature of 0 (see modified fig. 4 

    PNG
    media_image1.png
    493
    568
    media_image1.png
    Greyscale

Modified Fig. 4 of Kim
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curved black column spacer shape as Kim in the black column spacer of Shu. The motivation for doing so would have been  to provide a method of preparing a column spacer, by which the boundary between a 
Regarding claim 2, Shu in view of Korchev, and in further view of Kim discloses the substrate according to claim 1, wherein the black spacer comprises a pigment or a dye (second paragraph of page 14 of translation of Lee filed 24 July 2020). 
Regarding claim 3, Shu in view of Korchev, and in further view of Kim discloses the substrate according to claim 1, wherein the black spacer comprises a metal oxide, a metal nitride, a metal oxynitride, carbon black, graphite, an azo-based pigment, a phthalocyanine pigment or a carbon-based material (see Kim [0004]). 
Regarding claim 4, Shu in view of Korchev, and in further view of Kim discloses the substrate according to claim 1, wherein the base layer (11) is an inorganic base layer or an organic base layer ([0047]). 
Regarding claim 6, Shu in view of Korchev, and in further view of Kim discloses substrate according to claim 1, wherein a curvature of the cross section of the curved portion has a maximum of 2,000 mm-1 or less (fig. 4 of Kim). 
Regarding claim 7, Shu in view of Korchev, and in further view of Nagata discloses the substrate according to claim 6, wherein the cross section of the curved portion does not include a curvature of 0 mm-1 (fig. 4 Nagata). 
Regarding claim 8, Shu in view of Korchev, and in further view of Nagata discloses the substrate according to claim 1, wherein the curved portion has a height in a range of 1 µm to 20 µm and a width in a range of 2 µm to 40 µm (fig. 4 Nagata and [0139]). 

Regarding claim 14, Shu in view of Korchev, and in further view of Kim discloses the optical device, comprising: the substrate of claim 1; and a second substrate disposed opposite to the substrate, wherein a gap is maintained between the substrate and the second substrate by the black column spacer (13). 
Regarding claim 15, Shu in view of Korchev, and in further view of Kim discloses the optical device according to claim 14, wherein a liquid crystal material (3) is present in the gap.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Kajiya (US 2017/0348943), and in further view of Korchev, and in further view of Kim.
Regarding claim 11, Shu discloses a substrate (see figure 9, for instance), comprising: a base layer (11); a black column spacer (13; [0048]) formed on the base 
Kajiya discloses a substrate (see figure 4A, for instance), including a protective pressure-sensitive adhesive film (23) attached to the surface of the base layer (500) and covering the curved portion of the black column spacer (26).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pressure-sensitive adhesive film as Kajiya in the black column spacer of Shu. The motivation for doing so would have been to minimize production defects when attaching the intervening optical layers, as taught by Kajiya ([0084]).
Korchev discloses a substrate (see figure 7B, for instance), including a black column spacer (740), wherein the black column spacer has an optical density in a range of 1.1 to 4 ([0048]).

Kim discloses a substrate (see figure 4, for instance), wherein the black column spacer ([0158]) has a curved portion and a first end and a second end (see modified figure 4, above), wherein the curved portion is at the first end and the second end faces the base layer (see modified fig. 4 above), wherein the curved portion has a central cross section (see modified fig. 4 above), where the central cross section extends across the entire width of the curved portion (see modified fig. 4 above), wherein the central cross section of the curved portion consists of a curved part or consists of the curved part and a portion having curvature of 0 (see modified fig. 4 above), wherein the curved part has a center of curvature inside the central cross section of the curved portion (see modified fig. 4 above).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the curved black column spacer shape as Kim in the black column spacer of Shu. The motivation for doing so would have been  to provide a method of preparing a column spacer, by which the boundary between a matrix part and a spacer part is sharp and fine patterns are readily obtained upon forming a column spacer which includes continuously connected matrix part and spacer part, including simple and efficient manufacture, as taught by Kim ([0005]; [0010]).

Allowable Subject Matter
Claim 12 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 12 recites, inter alia, a method for producing a substrate having a base layer and a black column spacer formed thereon, the black column spacer having an optical density in a range of 1.1 to 4, and having a curved portion, wherein a cross section of the curved portion having at least one region having curvature, the method comprising: pressing an imprinting mask onto a photocurable material disposed on the base layer to shape the photocurable material into the shape of the black column spacer, wherein the imprinting mask has a light-transmissive main body, wherein a molded form of the black column spacer is recessed into a surface of a light-transmissive main body, and a light-shielding layer is formed on the remaining surface of the main body on which the molded form is not present; and curing a portion of the photocurable material that is present in the molded form of the imprinting mask through the light-transmissive body, wherein a remaining portion of the photocurable material covered by the light-shielding layer is not cured. 
None of the prior art of record alone or in combination discloses the claimed invention.
Lee et al. (KR1020140061786) discloses a method for producing a substrate having a base layer and a black column spacer formed thereon, and having a curved portion, wherein a cross section of the curved portion having at least one region having curvature. 
Korchev et al. (US 2016/0017168) discloses wherein the black column spacer having an optical density in a range of 1.1 to 4. 
However, neither Lee nor Korchev expressly discloses pressing an imprinting mask onto a photocurable material disposed on the base layer to shape the photocurable material into the shape of the black column spacer, wherein the imprinting mask has a light-transmissive main body, wherein a molded form of the black column spacer is recessed into a surface of a light-transmissive main body, and a light-shielding layer is formed on the remaining surface of the main body on which the molded form is not present; and curing a portion of the photocurable material that is present in the molded form of the imprinting mask through the light-transmissive body, wherein a remaining portion of the photocurable material covered by the light-shielding layer is not cured, nor would it have been obvious to do so in combination.
Claim 13 is allowable by virtue of dependency from claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu (US 2015/0338695) discloses a substrate having a black column spacer with a curved portion and a tapered portion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/15/2022